DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites the limitations “wherein the drug is in pill form, liquid form, or injection form” in line 1-2.  It is suggested the Applicant amend the limitations to read --wherein the drug is in one of a pill form, liquid form, or injection form.--  since the drug is not in all of the forms at one instant.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compensation algorithm mechanism” as recited in claim 1 line 14 and “a bio-sensor monitoring mechanism” as recited in claim 1 line 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “compensation algorithm mechanism” and “a bio-sensor monitoring mechanism (the specs disclose the bio-sensor mechanism receives  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “mechanism” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the person" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogash (US 8,019,471) in view of Dunn (US 8,326,455).

Referring to claim 1.  Bogash discloses a dispenser (33; Figure 1) comprising:
a processor (microprocessor of module 33; Col. 9 line 28) in communication with a server (36; Figure 2) accessible to (i) a doctor (Col. 23 lines 64-67) capable of prescribing a drug to a patient and (ii) a pharmacist (Col. 21 lines 64-67) capable of providing the drug to the patient the processor (microprocessor of module 33; Col. 9 line 28) to receive instructions relating to administration of the drug to the patient, the instructions specifying a timing at which the drug is to be administered and an amount of the drug to be administered and an identity of the patient (Col. 22 line 1;“This information includes, but is not limited to, prescription information such as the name, type (brand or generic), potency strength and dosage form of a prescribed medical product, dosing schedules, dosage administration criteria such as drug-drug interactions and drug-food interactions, and the next pending dosage delivery event”);
a timer (internal timer for delivery times; see delivery times in Figure 23;  “The apparatus delivers a sealed, unit dose package to the patient at a scheduled dosing time, in response to a command signal” Col. 3 lines 18-19) in communication with the processor, the timer to provide a notification based on the timing specified in the instructions (instruction to dispense medication at prescribed times);

an identifier mechanism (mechanism for entering the password; Figure 25a) in communication with the processor (33), the identifier mechanism to determine an 

a compensation algorithm mechanism (scheduling a therapy programing instructions 32; Figure 23) in communication with the processor, the compensation algorithm mechanism to adjust instructions for administering the drug for one or more doses subsequent to a missed dose for the drug (enables a healthcare practitioner to remotely monitor patient compliance with a prescribed medication regimen and receive rapid notification of non-compliance. Most notably, the healthcare practitioner can promptly adjust the patient's treatment plan to accommodate a missed dosage or to reflect other fluid medical conditions, such as an unexpected change in the health status of the patient; Col. 4 lines 46-52)”

Bogash does not specifically disclose the identifier mechanism as a biometric scanner.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bogash to include the identifier mechanism as a biometric scanner such as a fingerprint scanner or a breath scanner as taught by Dunn because a biometric scanner would be able to verify the user authorized to operate the dispenser without a need to remember passwords or having a smart card thus allowing for an easier operation of the dispenser.

Bogash further does not disclose a bio-sensor monitoring mechanism in communication with the processor, the bio-sensor monitoring mechanism to delay administration of the drug until a blood alcohol level of the patient satisfies a pre-defined safe level.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bogash to include a bio-sensor monitoring mechanism in communication with the processor, wherein the bio-sensor monitoring mechanism delays administration of the drug until a blood alcohol level of the patient satisfies a pre-defined safe level as taught by Dunn because the bio-sensor monitoring mechanism would prevent a possible overdosing event.

Referring to claim 2.  Bogash discloses a dispenser (33; Figure 1) comprising:
wherein the instructions are remotely modifiable by the doctor or the pharmacist via the server (dosage adjustments and other treatment decisions are made within parameters specified by a doctor in real time, simultaneous with the receipt of a communication 

Referring to claim 3.  Dunn discloses a medication dispenser (50; Figure 3C) wherein the instructions are based in part on preferences specified by the patient via the server (the dispensing of the medication is on a entered schedule of the patient; “The data store of the medication dispensing program can also comprise patient data and a patient compliance schedule. Patient data can include the first and last name of the patient, the age of the patient, medical history information, or the like. Biometric information, such as fingerprint data or the like can also be considered patient data,” Col. 4 line 11-16).

Referring to claim 4.  Bogash discloses a dispenser (33; Figure 1) comprising:
wherein the processor is configured to transmit, to the server, information associated with the administration of the drug (The control software 35 communication protocols enable alert signals to be conveyed from the delivery module 33 to the clinical facility 32 to notify appropriate medical personnel of patient non-compliance actions or other urgent conditions. The control software 35 protocols also enable the control center 101 to accurately monitor each unit dose package 27 contained within a particular delivery module 33 and update the database inventory records as each unit dose package 27 is delivered to a patient,” Col. 8 line 3-11).

Referring to claim 5.  Bogash discloses a dispenser (33; Figure 1) comprising:
wherein the drug is in pill form (27; Figure 21a).

Referring to claim 7.  Bogash discloses a dispenser (33; Figure 1) comprising: wherein a display (42; Figure 1) in communication with the processor (microprocessor of module 33; Col. 9 line 28), the display (42) capable of displaying information relating to the instructions; (The front panel 41 features an electronic display 42 on which alphanumeric information and instructions related to a particular unit dose are communicated to the patient; Col.11 line 40-43).

Referring to claim 8.  Bogash discloses a dispenser (33; Figure 1) comprising: 
wherein the processor (microprocessor of module 33; Col. 9 line 28) is configured to provide one or more alerts via at least one of (**required to satisfy only one condition of the plurality) a speaker associated with the dispenser, the alert being based on the timing specified in the instructions (The controller then executes the entered dosage delivery command by alerting the patient through visual, audible or other means, at each of the programmed dosing times; Col.9 lines 35-38; see Figure 24a).

Referring to claim 9.  Bogash discloses a dispenser (33; Figure 1) comprising: 
wherein the instructions include an instruction to modify the administration of the drug based on a missed dose (The healthcare practitioner then determines whether the patient's medication regimen, dosing schedule, or both, should be modified to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogash (US 8,019,471) in view of Dunn (US 8,326,455) and further in view of Cantlay (US 2008/0179387 A1).

Referring to claim 6.  Bogash in view of Dunn do not disclose wherein the processor is configured to receive an identifier associated with the identity of the patient and provide the drug based on the identifier.
Cantlay discloses a medication dispenser (600; Figure 6) wherein the processor (computer processor; Para. [0008]) is configured to receive an identifier (biometric data such as fingerprint and eye scans may be used to verify the identity of the individual to whom the medication is to be dispensed; Para. [0023]) associated with the identity of the patient and provide the drug based on the identifier (dispense a medication dosage from a canister attached to the apparatus, an identification process takes place to ensure that the patient (or carer) is the correct recipient of the medication; Para. [0109])

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bogash to include a bio-sensor monitoring mechanism in communication with the processor, wherein the bio-sensor monitoring mechanism delays administration of the drug until a blood alcohol level of the patient satisfies a pre-defined safe level as taught by Dunn .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/Primary Examiner, Art Unit 3651